Appeal by the State from a judgment of the Court of Claims which awards personal and special damages found to have been caused through the negligent operation of an automobile by a member of the State police force. The claimant and her companion, at about ten o’clock in the evening, were seated upon a large concrete slab, located on private property, at least fourteen feet south of an improved highway. The State trooper, while approaching the place of the accident, was following a truck which it was claimed did not display a taillight. In attempting to pass the truck he drove his ear at a negligently high rate of speed, and in a negligent and careless manner in other respects, and ofl: the south side of the highway. He first struck a boulder, on private property, about five feet south from the metallic portion of the highway; next he struck plaintiff and her companion, at least fourteen feet from the southerly boundary of the highway, they having, upon observing the approach of his car, arisen from the concrete slab. The claimant received severe and permanent injuries, and up to the date of the trial expended nearly $2,300 for medical and hospital expenses. The judgment of $15,000 was moderate. Judgment unanimously affirmed, with costs. Present ■—■ Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.